  Case 18-09317        Doc 35    Filed 04/03/19 Entered 04/04/19 07:33:21            Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                        )               BK No.:     18-09317
Anna Tofanelli                                )
                                              )               Chapter: 13
                                              )
                                                              Honorable Deborah L. Thorne
                                              )
                                              )
                 Debtor(s)                    )

                                  ORDER DISALLOWING CLAIM

       THIS MATTER coming to be heard on the OBJECTION TO THE CLAIM OF NISSAN-
INFINITI LT, the court having jurisdiction, with due notice having been given to all parties in interest,
the court orders that the claim of Nissan-Infiniti (number 3, filed 04/05/2018) is disallowed beyond
$3,025.00 and to the extent that it alleges that the debt is secured.




                                                           Enter:


                                                                    Honorable Deborah L. Thorne
Dated: April 03, 2019                                               United States Bankruptcy Judge

 Prepared by:
 Dale Riley
 Geraci Law LLC
 55 E. Monroe, Ste. 3400
 Chicago, IL 60603
